DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 8/25/2022.
Claims 1, 2, 4-15 and 17-25 are pending.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U. S.C. §102 - U.S. Pre-Grant Pub. No. 2015/0224307 (hereinafter "Bolea"). 

Applicant has amended independent claims 1 and 12 to incorporate limitations that were previously presented in claims 3 and 16 respectively and remove the limitation that the sensor is a ring sensor configured to be worn on a chest band. Therefore the rejection under 35 U.S.C. 103 is withdrawn. 
Claim Rejections - 35 U. S.C. §103 - Bolea in view of U.S. Patent No. 9,186,511 (hereinafter "Bolea '551"). 

Claim 1 has been amended to recite at least the following features: wherein the at least one external sensor comprises at least one of: a wrist-wearable watch, a wrist-wearable activity tracker, a ring sensor configured to be worn on a finger, a headband, a head cap, or a behind-the-ear sensor. Similar amendments have been made to independent claim 12. Note the claim has been amended to remove that the sensor is configured to be worn on a chestband.
 Applicant argues that Bolea '511 only describes a respiratory belt sensor that is worn around the chest, as shown in the figure 15G  and that is not the same as wherein the at least one external sensor comprises at least one of: a wrist-wearable watch, a wrist-wearable activity tracker, a ring sensor configured to be worn on a finger, a headband, a head cap, or a behind-the-ear sensor, as required by the amended claim language.
Upon further search and consideration the claims are now rejected as discussed in the current office action below. 
 	New claims 24 and 25 are address in the office action below.
 Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 8-15, 17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (U.S. Patent Application Publication Number: US 2015/0224307 A1, hereinafter “Bolea”– APPLICANT CITED) in view of Papini (European Patent Application: EP 3875026 A1, hereinafter “Papini”) OR Min et al (U.S. Patent Application Publication Number: US 2021/00037932 A1, hereinafter “Min”).
 Regarding claims 1, 9-11, 24 and 25, Bolea teaches a system for treating obstructive sleep apnea (e.g. [0002], [0006]) in a patient comprising: 
at least one external sensor configured to sense a physiological parameter of the patient (e.g. [0120], pressure sensor or accelerometer or acoustic sensor disposed on a chest of the patient, [0155] i.e. an external sensor communicating with the implanted stimulation device); and 
an implantable stimulator (e.g. Fig 1,2, [0014] claim 9) comprising: 
an internal sensor configured to generate a first signal corresponding to movement of the thoracic or abdominal cavity of the patient during respiration (e.g. [0120], claim 9, i.e. a pressure sensor in the chest detects breathing motions by changes in the pressure detected by the sensor); 
a stimulation system configured to deliver stimulation to a nerve (i.e. hypoglossal nerve e.g. [0014]) which innervates an upper airway muscle; and 
a controller (i.e. processor e.g. [0014], claim 9) coupled to the internal sensor and the stimulation system, and wirelessly coupled to the at least one external sensor (e.g. [0155] i.e. external sensor communicates with the implantable medical device); 
wherein the controller is configured to measure the respiratory cycle of the patient based on the first signal and the sensed physiological parameter, and to cause the stimulation system to stimulate the nerve based on the measured respiratory cycle (e.g. [0014], claim 9, [0120],[0155]).  
Bolea does not specifically teach that the at least one external sensor comprises at least one of: a wrist-wearable watch, a wrist- wearable activity tracker, a ring sensor configured to be worn on a finger, a headband, a head cap, or a behind-the-ear sensor.
Papini teaches a system and method to detect obstructive sleep apnea (e.g. [0001]) comprising an external sensor such as a photoplethysmography sensor and an activity sensor that is a wrist worn device or a finger worn device or a headworn device (e.g. Fig. 1, [0047]) and therefore they teach a wrist-wearable watch, a wrist- wearable activity tracker, a ring sensor configured to be worn on a finger, a headband. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the external respiratory sensor in the system and method of Bolea as a wrist worn sensor as taught by Papini in order to provide the predictable results of having a portable sensor that can be easily worn even while sleeping or performing various activities.
Min teaches a system and method to detect sleep apnea comprising an external sensor such as a ring sensor unit comprising a photoplethysmography sensor, GSR sensor, acceleration sensor and ECG sensor and therefore they teach a ring sensor that is a finger worn device (e.g. [0005], [0066]-[0068]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the external respiratory sensor in the system and method of Bolea as a finger ring device as taught by Min in order to provide the predictable results of having a portable sensor that can be easily worn even while sleeping or performing various activities.

Regarding claims 12 and 17, Bolea teaches a method of treating obstructive sleep apnea (e.g. [0002], [0006]) in a patient comprising: 
acquiring a first set of sensory data from an implanted sensor corresponding to movement of the thoracic or abdominal cavity of the patient during respiration (e.g. [0120], i.e. a pressure sensor in the chest detects breathing motions by changes in the pressure detected by the sensor); 
acquiring a second set of sensory data via a wireless link from at least one external sensor, the second sensory data corresponding to one or more physiological parameters of the patient (e.g. [0155] i.e. sleep position is detected with an external sensor communicating with the implanted stimulation device); 
determining a respiratory cycle (e.g. [0014] claim 9) of the patient based on the first and second sets of sensory data; and 
stimulating a nerve innervating an upper airway muscle. (i.e. hypoglossal nerve e.g. [0014] Fig 1,2) during a stable respiratory cycle following an apneic event, wherein apneic events are determined based on the respiratory cycle of the patient (e.g. [0014],[0017], claim 9, [0120],[0155]).  
Bolea does not specifically teach that the at least one external sensor comprises at least one of: a wrist-wearable watch, a wrist- wearable activity tracker, a ring sensor configured to be worn on a finger, a headband, a head cap, or a behind-the-ear sensor.  
Papini teaches a system and method to detect obstructive sleep apnea (e.g. [0001]) comprising an external sensor such as a photoplethysmography sensor and an activity sensor that is a wrist worn device or a finger worn device or a headworn device (e.g. Fig. 1, [0047]) and therefore they teach a wrist-wearable watch, a wrist- wearable activity tracker, a ring sensor configured to be worn on a finger, a headband. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the external respiratory sensor in the system and method of Bolea as a wrist worn sensor as taught by Papini in order to provide the predictable results of having a portable sensor that can be easily worn even while sleeping or performing various activities.
Min teaches a system and method to detect sleep apnea comprising an external sensor such as a ring sensor unit comprising a photoplethysmography sensor, GSR sensor, acceleration sensor and ECG sensor and therefore they teach a ring sensor that is a finger worn device (e.g. [0005], [0066]-[0068]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the external respiratory sensor in the system and method of Bolea as a finger ring device as taught by Min in order to provide the predictable results of having a portable sensor that can be easily worn even while sleeping or performing various activities.
Regarding claims 2 and 15, Bolea in view of Papini OR Min teaches the invention as claimed and Bolea further teaches that the at least one external sensor provides respiration data (e.g. [0120]).
Regarding claim 8, Bolea in view of Papini OR Min teaches the invention as claimed and Bolea further teaches the controller is configured to cause the stimulation system to stimulate the nerve during the inspiratory portion of respiration; during the expiratory portion of respiration; or during the inspiratory portion and the expiratory portion of respiration (e.g. Claim 9, i.e. stimulation pulses coordinated with the breathing cycles). 
Regarding claim 13 and 14, Bolea in view of Papini OR Min teaches the invention as claimed and Bolea further teaches identifying an inspiratory portion of the respiratory cycle and wherein stimulating the nerve innervating an upper airway muscle is stimulating the nerve during the inspiratory portion of the respiratory cycle (e.g. [0009], Fig. 14A, [0114]). 
Regarding claims 20 and 21, Bolea in view of Papini OR Min teaches the invention as claimed and Bolea further teaches one or more parameters for stimulating the nerve innervating the upper airway muscle are based on the respiratory cycle of the patient and wherein the parameters comprise a timing and/or an intensity of the stimulation (e.g. Claim 9, [0116], i.e. stimulation pulses coordinated with the breathing cycles). 
Regarding claims 22 and 23, Bolea in view of Papini OR Min teaches the invention as claimed and Bolea further teaches 25041534.00005determining a sleep state of the patient based on the first and/or second sets of sensory data by determining whether the patient is in light sleep, deep sleep, or REM sleep; wherein one or more parameters for stimulating the nerve innervating the upper airway muscle are based on the sleep state of the patient and wherein the parameters comprise a timing and/or an intensity of the stimulation (e.g. [0155],[0156]).
Claims  4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (U.S. Patent Application Publication Number: US 2015/0224307 A1, hereinafter “Bolea”– APPLICANT CITED) in view of Papini (European Patent Application: EP 3875026 A1, hereinafter “Papini”) OR Min et al (U.S. Patent Application Publication Number: US 2021/00037932 A1, hereinafter “Min”) and further in view of Min et al (U.S. Patent Application Publication Number: US 2021/00037932 A1, hereinafter “Min”).
Regarding claims 4 and 18, Bolea in view of Papini or Min teaches the invention as claimed but does not specifically teach a plurality of external sensors. Min further teaches that the ring sensor unit comprises a plurality of external sensors such as a photoplethysmography sensor, GSR sensor, acceleration sensor and ECG sensor and therefore they teach a plurality of sensors on the finger worn device (e.g. [0005], [0066]-[0068]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to further modify the external respiratory sensor in the system and method of Bolea in view of Papini or Min with a plurality of sensors as taught by Min in order to provide the predictable results of having a portable sensor that can be easily worn even while sleeping or performing various activities.
Claims  6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (U.S. Patent Application Publication Number: US 2015/0224307 A1, hereinafter “Bolea”– APPLICANT CITED) in view of Papini (European Patent Application: EP 3875026 A1, hereinafter “Papini”) OR Min et al (U.S. Patent Application Publication Number: US 2021/00037932 A1, hereinafter “Min”) and further in view of Bolea (U.S. Patent Number: US 9186511 B1, hereinafter “Bolea’511”– APPLICANT CITED).
Regarding claims 6 and 7, Bolea in view of Papini OR Min teaches the invention as claimed but does not specifically teach an auxiliary controller comprising software executed on an external device, wherein the auxiliary controller is 23041534.00005 wirelessly coupled to the controller, and optionally to the at least one external sensor, and configured to process data received from the controller and/or the at least one external sensor  by: determining timing and/or intensity parameters for stimulation based on the received data using at least one machine learning algorithm; and communicating the timing and/or intensity parameters to the controller.  Bolea’511 teaches a system and method for treating obstructive sleep apnea (e.g. Abstract) and further teaches an auxiliary controller comprising software executed on an external device ( i.e. external neurostimulator system inductively coupled to an implanted receiver e.g. Col. 57, line 44 to col. 58 line30), wherein the auxiliary controller is 23041534.00005 wirelessly coupled to the controller, and optionally to the at least one external sensor (e.g. 922 Fig. 51G, Col. 58 lines 19-23), and configured to process data received from the controller and/or the at least one external sensor  by: determining timing and/or intensity parameters for stimulation based on the received data using at least one machine learning algorithm (e.g. Col. 79 lines 59 col. 81 lines 27); and communicating the timing and/or intensity parameters to the controller (e.g. Col. 57, line 44 to col. 58 line30). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Bolea in view of Papini OR Min  to include an external auxiliary controller and  that wirelessly communicates with the implanted controller and processes data to determine the timing and intensity of the stimulation parameters based on a at least one machine learning algorithm as taught by Bolea’511 in order to provide the predictable results of providing an effective treatment regimen and having a modular system that is less bulky and can easily be programmed and communicate with the implanted components.
Claims 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (U.S. Patent Application Publication Number: US 2015/0224307 A1, hereinafter “Bolea”– APPLICANT CITED) in view of Papini (European Patent Application: EP 3875026 A1, hereinafter “Papini”) OR Min et al (U.S. Patent Application Publication Number: US 2021/00037932 A1, hereinafter “Min”) and further in view of Kent et al (U.S. Patent Application Publication Number: US 2017/0143960 A1, hereinafter “Kent”– APPLICANT CITED).
Regarding claims 5, 18 and 19, Bolea in view of Papini OR Min teaches the invention as claimed but does not specifically teach the system comprises a plurality of external sensors, each configured to sense a different physiological parameter of the patient. Kent teaches a system and method for treating obstructive sleep apnea (e.g. [0045]) wherein the system comprises a plurality of external sensors, each configured to sense a different physiological parameter of the patient (e.g. Fig. 8B, [0121]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the external respiratory sensor in the system and method of Bolea as a plurality of sensors to sense different physiological parameters as taught by Kent in order to provide the predictable results of improving the monitoring of the patient’s status for a more effective therapy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Rosenberg et al (U.S. Patent Application Publication Number: US 2015/0196766 A1, hereinafter “Rosenberg”) teaches a wireless implantable system is provided that is externally powered and comprises of a closed-loop feedback for treating both patients with obstructive and central sleep apnea.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792